[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On January 26, 1993, this Court denied, by memorandum of decision, the defendant's motion to dismiss. The defendant seeks reargument and the Court heard him further.
With respect to Officer Baldwin's participation in furthering the investigation after the car was stopped, the Court finds no illegality. Here, Baldwin was entitled to rely upon information of Kohl's observations of the defendant's vehicle before both officers together went to the stopped vehicle. There both officers observed the intoxicated condition of the defendant.
In all other respects the motion for reargument is denied as the Court will adhere to its earlier decision.
McDonald, J.